NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                 2005-1387, 2006-1333



                         TRANSLOGIC TECHNOLOGY, INC.,

                                                       Plaintiff-Appellee,

                                            v.


                      HITACHI, LTD., HITACHI AMERICA, LTD.,
                    and RENESAS TECHNOLOGY AMERICA, INC.,

                                                       Defendants-Appellants.



        Jeffrey S. Love, Klarquist Sparkman, LLP, of Portland, Oregon, argued for
plaintiff-appellee. With him on the brief were Jared S. Goff and John D. Vandenberg.
Of counsel was Kevin M. Hayes.

        James G. Gilliland, Jr., Townsend and Townsend and Crew LLP, of Palo Alto,
California, argued for defendants-appellants. With him on the brief were Madison C.
Jellins and D. Stuart Bartow. Of counsel on the brief were David Axelrod, Schwabe,
Williamson & Wyatt, P.C., of Portland, Oregon, and Nathan Lane III, Squire, Sanders &
Dempsey L.L.P., of San Francisco, California, and David S. Elkins of Palo Alto,
California.

Appealed from: United States District Court for the District of Oregon

Senior Judge Owen M. Panner
                      NOTE: This disposition is nonprecedential.

    United States Court of Appeals for the Federal Circuit
                                 2005-1387, 2006-1333

                         TRANSLOGIC TECHNOLOGY, INC.,

                                                 Plaintiff-Appellee,

                                            v.

                     HITACHI, LTD., HITACHI AMERICA, LTD.,
                   and RENESAS TECHNOLOGY AMERICA, INC.,

                                                 Defendants-Appellants.

                           ___________________________

                             DECIDED: October 12, 2007
                           ___________________________

Before MAYER, RADER, and PROST, Circuit Judges.

RADER, Circuit Judge.

      The United States District Court for the District of Oregon entered judgment

against Hitachi, Ltd., Hitachi America, Ltd., and Renesas Technology America, Inc.

("Hitachi") for infringement of U.S. Patent No. 5,162,666 ("the '666 patent") owned by

Translogic Technology, Inc. ("Translogic").      Translogic Tech., Inc. v. Hitachi, Ltd.,

Hitachi Am., Ltd., and Renesas Tech. Am., Inc., Civ. No. 99-407-PA, (D. Or. May 12,

2005) ("Opinion"); Translogic Tech., Inc. v. Hitachi, Ltd., Hitachi Am., Ltd., and Renesas

Tech. Am., Inc., Civil Action No.: 3-99-00407-PA (D. Or. December 13, 2005) ("Final

Judgment"). The judgment imposed monetary damages and a permanent injunction.

Id. The '666 patent describes a multiplexer circuit "formed of two-to-one transmission

gate multiplexer ("TGM") circuits connected in series." '666 Patent Abstract.
       In a parallel case before the same panel of this court, Translogic appealed the

decision of the United States Patent and Trademark Office's Board of Patent Appeals

and Interferences ("Board") upholding a patent examiner's rejection, in reexamination,

of the '666 patent. Ex parte Translogic Tech., Inc., Appeal No. 2005-1050, Board of

Patent Appeals and Interferences (July 14, 2005) (Request for Rehearing denied on

October 26, 2005). The Board held the claims of the '666 patent obvious based on prior

art references disclosing series multiplexer circuits in view of a 1985 textbook disclosing

TGM circuits. Id. This court, in a precedential opinion, affirmed the Board's decision

that the claims of the '666 patent are obvious under 35 U.S.C. § 103(a).                  In re

Translogic Tech., Inc., ---- F.3d ---- (Fed. Cir. 2007). In light of this court's decision in In

re Translogic Tech., Inc., this court vacates the district court's decision and remands this

case to the district court for dismissal.



                                VACATED and REMANDED



                                            COSTS

       Each party shall bear its own costs.




2005-1387,2006-1333                            2